Electronically Filed
                                                     Supreme Court
                                                     SCWC-30291
                                                     13-NOV-2012
                                                     02:43 PM




                         NO. SCWC-30291

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        ROPATI J. TAUTUA,
                 Petitioner/Claimant-Appellant,

                               vs.

         BCI COCA-COLA BOTTLING COMPANY OF LOS ANGELES,
           Respondent/Employer-Appellee, Self-Insured,

                               and

  SEDGWICK CMS, Respondent/Third-Party Administrator-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (ICA NO. 30291; CASE NO. AB 2005-503 (2-99-06569))

           ORDER DISMISSING MOTION FOR RECONSIDERATION
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Circuit Judge Nakasone, in place of Acoba, J., recused)

          On November 2, 2012, petitioner/claimant-appellant

Ropati J. Tautua filed a document asking the court to provide the

reasons his application of a writ of certiorari was rejected.

Upon review of the document and the record,

          IT IS HEREBY ORDERED that to the extent petitioner’s

request is a motion for reconsideration of the October 30, 2012

order rejecting his application for a writ certiorari, it is
dismissed.   See HRAP 40.1(h) (“Neither acceptance nor rejection

of an application for a writ of certiorari shall be subject to a

motion for reconsideration in the supreme court.”).      Moreover,

there is no basis for clarification of the October 30, 2012

order.

          DATED: Honolulu, Hawai#i, November 13, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Karen T. Nakasone